 USDC IN/ND case 4:18-cv-00067-TLS-JEM document 17 filed 05/31/19 page 1 of 2


                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   LAFAYETTE DIVISION

CHERYL HARTMAN,                                )
                                               )
        Plaintiff,                             )
                                               )
vs.                                            )         Case No.: 4:18-cv-00067-JVB-JEM
                                               )
LIBERTY LIFE ASSURANCE                         )
COMPANY OF BOSTON,                             )
                                               )
        Defendant.                             )

                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff, Cheryl Hartman, by and through her attorneys, and the Defendant, Liberty Life

Assurance Company of Boston, by and through their respective undersigned attorneys, hereby

stipulate and agree that this action shall be DISMISSED WITH PREJUDICE. Further, each party

will bear its own costs, expenses and attorneys’ fees.

 By:_/s/ Alexander C. Trueblood               By:_ :_/s/ Eric P. Mathisen
 Alexander C. Trueblood                       Eric P. Mathisen
 Bridget O’Ryan                               Attorney for Defendant
 Attorneys for Plaintiff                      Ogletree Deakins Nash Smoak & Stewart
 O’Ryan Law Firm                              56 S. Washington St., Suite 302
 1901 Broad Ripple Avenue                     Valparaiso IN 46383
 Indianapolis, IN 46220                       Ph.: (219) 242-8666
 (317) 254-5700                               Fax: (219) 242-8669
 boryan@oryanlawfirm.com                      eric.mathisen@ogletreedeakins.com
 atrueblood@oryanlawfirm.com




                                                   1
 USDC IN/ND case 4:18-cv-00067-TLS-JEM document 17 filed 05/31/19 page 2 of 2



                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 31, 2019, the foregoing was filed electronically. Service of
this filing will be made on the following ECF-registered counsel by operation of the court's
electronic filing system. Parties may access this filing through the court's system.

Eric P. Mathisen
Attorney for Defendant
Ogletree Deakins Nash Smoak & Stewart
56 S. Washington St., Suite 302
Valparaiso IN 46383
Ph.: (219) 242-8666
Fax: (219) 242-8669
eric.mathisen@ogletreedeakins.com

                                             /s/ Alexander C. Trueblood________
                                             Alexander C. Trueblood




                                                  2
